                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-097-RJC-DCK

 WILLIAM ERIC WHEELER,                                  )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 MECKLENBURG COUNTY, KENNETH                            )
 CHRISTOPHER PEEK, JOEL RIDDLE,                         )
 and RENITA PENDERGRASS,                                )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Compel

Defendant Mecklenburg County” (Document No. 17) filed January 8, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will grant the motion with modification.

                                             BACKGROUND

         William Eric Wheeler (“Plaintiff” or “Wheeler”) initiated this action with the filing of his

“Complaint” (Document No. 1-1) in the Superior Court of Mecklenburg County, North Carolina,

on January 14, 2020. Plaintiff was a “Lead Medicolegal Death Investigator” at the “Mecklenburg

County Medical Examiner’s Office (“MCMEO”).” (Document No. 1-1, p. 2). Mecklenburg

County terminated Plaintiff’s employment on March 14, 2017. (Document No. 1-1, p. 11).

Plaintiff now asserts claims against Mecklenburg County, Kenneth Christopher Peek (“Peek”),

Joel Riddle (“Riddle”) and Renita Pendergrass (“Pendergrass”) for: (1) wrongful discharge in

violation of public policy; (2) violation of Section 1981 of the Civil Rights Act of 1866; (3)




      Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 1 of 8
violations of Section 1983 of the Civil Rights Act of 1871; and (4) violations of Article 1, Section

19 of the North Carolina State Constitution. (Document No. 1-1, pp. 13-17).

         The “Answer Of Mecklenburg County And Kenneth Christopher Peek” (Document No. 2)

was filed on February 21, 2020.1 The parties then filed a “Certification And Report Of F.R.C.P.

26(f) Conference And Discovery Plan” (Document No. 3) on March 16, 2020.

         On March 26, 2020, the Honorable Robert J. Conrad, Jr. issued the “Pretrial Order And

Case Management Plan” (Document No. 4). Key deadlines included: mediation – November 2,

2020; discovery completion – December 7, 2020; and dispositive motions – January 6, 2021.

(Document No. 4). Subsequently, the parties filed two consent motions to extend case deadlines

that were allowed by the Court and ultimately extended the discovery deadline to January 8, 2021,

and the dispositive motions deadline to February 8, 2021. See (Document Nos. 10, 11, 15, and

16). The parties’ effort at mediating a settlement reached an impasse on December 8, 2020.

(Document No. 14).

         The pending “Motion To Compel Defendant Mecklenburg County” (Document No. 17)

was filed on January 8, 2021 – the extended discovery deadline – and is now ripe for review and

disposition. See (Document Nos. 18, 20, and 24). Case deadlines have been further extended such

that dispositive motions are now due by April 20, 2021, and trial, if necessary, will be held on or

about July 6, 2021. See (Document Nos. 19, 21, 26, and 27).

         On February 27, 2021, the “City Of Durham’s Motion To Quash” (Document No. 25) was

filed with this Court. That motion is not yet ripe for review.




1
    The “Answer Of Joel Riddle” (Document No. 5) was later filed on March 30, 2020.



                                                   2
         Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 2 of 8
                                      STANDARD OF REVIEW

       Rule 26 of the Federal Rules of Civil Procedure provides that:

                   Parties may obtain discovery regarding any nonprivileged
               matter that is relevant to any party’s claim or defense and
               proportional to the needs of the case, considering the importance of
               the issues at stake in the action, the amount in controversy, the
               parties’ relative access to relevant information, the parties’
               resources, the importance of the discovery in resolving the issues,
               and whether the burden or expense of the proposed discovery
               outweighs its likely benefit. Information within this scope of
               discovery need not be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1). The rules of discovery are to be accorded broad and liberal construction.

See Herbert v. Lando, 441 U.S. 153, 177 (1979); and Hickman v. Taylor, 329 U.S. 495, 507

(1947). However, a court may “issue an order to protect a party or person from annoyance,

embarrassment, oppression or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).

       Whether to grant or deny a motion to compel is generally left within a district court’s broad

discretion. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th

Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann v.

Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel); and LaRouche v. National Broadcasting Co., 780 F.2d

1134, 1139 (4th Cir. 1986) (same).

                                         DISCUSSION

       Plaintiff’s “Motion To Compel Defendant Mecklenburg County” seeks an order requiring

Mecklenburg County (“Defendant”) to “make two deponents available for three additional hours

each,” and to provide full responses to three discovery requests:

       Interrogatory No. 3 (“ROG #3) – “Identify the Peers.”




                                                 3
      Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 3 of 8
       Request for Production No. 18 (“RFP #18”) – “All personnel-related files for the

Principal Players, the Peers, Ms. Elgohail and Plaintiff.”

       Request for Production No. 19 (“RFP #19”) - Any documents relating to the work

performance of Plaintiff, the Peers and the Principal Players, including annual or mid-year

performance reviews/evaluations and performance check-ins.

(Document No. 17, pp. 1-3; Document No. 17-1, pp. 6, 12).

       Plaintiff notes that these requests were included in its first set of discovery requests served

on March 17, 2020. (Document No. 17, p. 1). Defendant provided responses on May 1, 2020, and

supplemental responses on May 11, 2020, October 20, 2020, and December 12, 2020. Id. Plaintiff

asserts that there were “multiple meet and confer communications regarding deficiencies in the

County’s discovery responses.” (Document No. 17, p. 2). It appears that most of these “meet and

confer communications” involved letters and/or emails, and not telephonic, virtual, or other “live”

discussions between counsel.

       A. ROG #3 and RFP #18

       Plaintiff describes the parties’ fundamental dispute here as “whether the County should

have to produce responsive information and documents for death investigators hired after Plaintiff

was terminated.” (Document No. 18, p. 1). Plaintiff contends that the “Peers” definition should

include death investigators through the present. (Document No. 18, p. 2). For example, Plaintiff

asserts that Thomas Coefield (“Coefield”) and Dr. Thomas Owens (“Owens”) were primary

decisionmakers in Plaintiff’s termination and that their decision-making through to the present is

“just as pertinent for comparator and disparate treatment purposes as the decisions made during

his employment.” Id. (citations omitted).




                                                 4
      Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 4 of 8
       Plaintiff further asserts that Defendant “has refused to produce county-level or

departmental level personnel files for death investigators employed after Plaintiff’s termination,

and may have also omitted discipline issued to his former colleague death investigators after his

termination.” (Document No. 18, p. 3).

       “Plaintiff’s First Set Of Interrogatories Requests For Production Of Documents, And

Requests To Admit To Defendant Mecklenburg County” (Document No. 17-1) defines Peers as

follows:

               j. “Peers” refers to: (i) all employees in the County Medical
               Examiner’s Office, including Carol Cormier, Bill Fish, Jasmine
               Gordon, Christie Osorio, Barry Thornton, Erika Maggiore, Brandy
               Pender, Robyn Boxie, Stephanie Wooten, Pamela Feeney, Brianna
               Schuck, Robert Morerro, Orlando McCain, William Owens,
               Elizabeth Coston, Linnelle Banks, Elizabeth Fisher, Jacob May, Dr.
               J. Michael Sullivan, Dr. Jonathan Privette, Dr. James Lozano, and
               Dr. Dawn Lajoie, (ii) Plaintiff’s successor(s); (iii) anyone who
               reported directly or indirectly to any of the Principal Players, and
               (iv) any employee county-wide who was accused of violating any
               of the County policies that you claim Plaintiff violated in
               conjunction with his suspension and termination.

(Document No. 17-1, p. 5).

       In opposition to the motion to compel, Defendant asserts that since April 8, 2020, it has

agreed to produce discovery responses for all the investigators named in ROG #3, and notes

that three of these investigators were hired after Plaintiff’s termination. (Document No. 20,

pp. 1-2). Defendant further notes that “Plaintiff now seeks not only the identification of the

hire date, separation date, race, sex, date of birth, reason of departure for all investigators hired

after Plaintiff, including some hired three years later, but also their personnel files under

Request for Production No. 18.” (Document No. 20, p. 2).

       Defendant asserts that it has identified, inter alia, all employees, regardless of department,

from January 2015 through March 2020 who received disciplinary action for violation any of the

                                                 5
      Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 5 of 8
policies that Plaintiff violated; and all disciplinary actions in the Medical Examiner’s Office from

2015 through March 2020 involving the same decisionmakers as Plaintiff’s termination.

(Document No. 20, p. 5).

       Defendant concludes that “Plaintiff has sufficient information to identify comparators, if

any.” Id. Moreover, Defendant asserts that Plaintiff’s request is not relevant, or proportional to

the needs of the case. (Document No. 20, p. 6).

       In reply, Plaintiff argues that he needs personnel files and disciplinary documents issued

after his termination or his number of potential comparators will be severely limited, and he will

be prejudiced. (Document No. 24, p. 9). In addition, Plaintiff contends that depositions in this

matter have already uncovered responsive information the he seems to argue is relevant to his case.

(Document No. 24, pp. 2-3). Plaintiff suggests that his request would encompass approximately

seven individuals. (Document No. 24, p. 3).

       The undersigned finds that this issue presents a close call. This issue should have been

resolved, or brought to the Court’s attention, long before the extended discovery deadline.

Nevertheless, the undersigned will grant Plaintiff’s request, with modification. Defendant shall

produce the personnel files for any/all of the death investigators named by Plaintiff in the reply

brief who were hired by Defendant on or before March 14, 2020.

       B. RFP #19

       Next, Plaintiff asserts that during the depositions he “learned of two pertinent data points

used to evaluate death investigators and the Office of Medical Examiner’s managers and alleged

decisionmakers in this case: customer service score cards and employee climate survey results,

both of which the County has withheld and continues to refuse to produce.” (Document No. 18,

p. 3). Plaintiff suggests that these scorecards include relevant information that will support his



                                                  6
      Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 6 of 8
claims. (Document No. 18, pp. 3-4). In addition, Plaintiff states that the “empirical and anecdotal

information available in these climate surveys should prove fertile pretext evidence.” (Document

No. 18, p. 5).

       In opposition, Defendant argues that the customer service score cards and employee

climate survey reports are not responsive to RFP # 19. (Document No. 20, p. 6). Defendant first

asserts that it has produced “performance review[s] and evaluations” and “provided Plaintiff with

a link to climate survey reports, which are publicly available.” Id. Defendant further asserts that

the requested information is not responsive to RFP # 19 because “they are not a review by a

supervisor of someone’s work performance.”            Id.   Defendant also contends the requested

information lacks relevance. Id.

       Plaintiff’s reply argues that RFP # 19 should be construed more broadly than Defendant’s

interpretation. (Document No. 24, pp. 4-5). Plaintiff contends that the requested climate surveys

and customer service score cards “have a ‘reasonable connection’ to Plaintiff’s work

performance.” (Document No. 24, p. 5).

       The undersigned finds that Defendant should provide climate survey reports and customer

service cards related to Plaintiff’s work performance. To the extent Defendant contends that its

responsive information is already publicly available, Defendant’s counsel shall confer with

Plaintiff’s counsel to assist in locating such information.

       C. Depositions

       The pending motion to compel also seeks to compel “Defendant to make two deponents

available for three additional hours each.” (Document No. 17, p. 1). The parties’ briefs provide

little, if any, information about these proposed depositions; however, the parties’ “Joint Motion




                                                  7
       Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 7 of 8
To Modify Scheduling Order” states that Defendants have “consented to Plaintiff taking a second

deposition of two witnesses.” (Document No. 26, p. 1)

       The undersigned assumes the issue of further deposition testimony has been resolved, and

commends counsel for their cooperation.

       D. “City Of Durham’s Motion To Quash” (Document No. 25)

       As noted above, the pending motion to quash was filed on February 27, 2021, and is not

yet ripe for review. The movant suggests the underlying subpoena is deficient because it was not

properly served and/or seeks privileged information.          See (Document No. 25, p. 2) (citing

Fed.R.Civ.P. 45(d)(3)(A)(iii)).

       The undersigned observes that the subpoena may not comply with the requirements of the

“Pretrial Order…” (Document No. 4, p. 3) and/or Fed.R.Civ.P. 45(c)(2)(A).

       The parties and the City of Durham are respectfully encouraged to see if they can resolve

this issue without further Court intervention, otherwise the parties should timely respond and reply

to the motion to quash and address the concerns addressed above.

       IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Compel Defendant

Mecklenburg County” (Document No. 17) is GRANTED with modification, as discussed herein.

       IT IS FURTHER ORDERED that the parties shall bear their own costs related to the

instant motion.

                                     Signed: March 16, 2021




                                                 8
      Case 3:20-cv-00097-RJC-DCK Document 30 Filed 03/16/21 Page 8 of 8
